Citation Nr: 1759065	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-25 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to June 4, 2010 for the assignment of a separate 30 percent disability rating for status post cerebrovascular accident (CVA) with residual progressive cognitive decline, compatible with early dementia, mixed type, vascular associated with CVA and concurrent with Alzheimer Disease (previously rated as status post cerebrovascular accident with residuals of right homonymous hemianopsia and cognitive impairment).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1. An August 2006 rating decision denied a rating in excess of 10 percent for status post cerebrovascular accident (CVA) with residuals of hemianopsia and cognitive impairment; and, while the Veteran initiated an appeal of that decision, he withdrew his appeal in writing on November 26, 2007.  

2. On June 4, 2010, the Veteran filed a statement indicating that the symptoms of his service-connected status post CVA had increased in severity.  

3. An October 2010 rating action increased the rating assigned for the Veteran's status post CVA to 50 percent and also assigned a separate 30 percent disability rating for the Veteran's service-connected status post CVA with residual progressive cognitive decline, compatible with early dementia, mixed type, vascular associated with CVA and concurrent with Alzheimer Disease ("status post CVA residual of cognitive decline"), which was made effective from June 4, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to June 4, 2010, for the assignment of a separate 30 percent disability rating for status post CVA residual of cognitive decline have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran is seeking an effective date earlier than June 4, 2010 for the grant of a separate 30 percent disability rating for status post CVA residual of cognitive decline.   

Generally, the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sep. 23, 1998).

A "claim" broadly includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).


Historically, in an October 2005 rating decision, the RO granted service connection for status post CVA with residuals of hemianopsia, claimed as loss of vision, and cognitive impairment, claimed as loss of memory, and assigned a 100 percent rating under DC 8009 from March 12, 2005 and a 10 percent rating from May 1, 2005.  An August 2006 rating decision continued the 10 percent disability rating.  The Veteran formally appealed August 2006 decision.  However, in a correspondence dated in November 2007, the Veteran explicitly withdrew his appeal.  The October 2005 and August 2006 rating decisions are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  The effect of this finality is to preclude an award of an effective date of an increased rating prior to those decisions.

The Veteran disagrees with the effective date assigned.  In so doing, he argues that the 30 percent ratings should date back to 2005, the effective date of his initial grant of service connection.  

As noted previously, the issue of entitlement to an increased rating for CVA residuals was the subject of a prior final August 2006 rating decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).   Consequently, the effective date for the award of a separate 30 percent disability rating may be no earlier than a new claim, at some point in time after the final August 2006 decision, or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.

The threshold question before the Board is whether the Veteran filed a claim for an increased rating after August 2006, the date of the final rating decision on the issue of the Veteran's disability rating for service-connected status post CVA residuals, and before the current effective date of the award in question.  Review of the claims folder shows the only perceivable claim for increase following the August 2006 rating decision is the VA Form 21-4138, statement in support of claim, received by the RO on June 4, 2010.  The claims file does not include any communication of record dated prior to that date which may reasonably be construed as an informal claim for this benefit.  38 C.F.R. § 3.155(a).

Having determined that June 4, 2010 is the date of receipt of a claim for purposes of assigning an effective date, the Board is obliged to review all the evidence of record from the preceding year to determine whether it is factually ascertainable that entitlement to a separate 30 percent disability rating for status post CVA with residual cognitive decline had occurred.  In other words, the Board must review the evidence of record to determine whether an ascertainable increase in disability occurred during the period from June 4, 2009 to June 4, 2010.

Turning to the relevant timeframe, the Board notes there are no medical records dated from June 4, 2009 to June 4, 2010.  Thus, there are no clinical findings demonstrating an increased severity of the Veteran's status post CVA residuals, especially of such degree to implicate a separate 30 percent disability rating for cognitive decline.  See Hazan, 10 Vet. App. at 519.

In this case, the RO assigned a separate 30 percent disability rating based on the results of a July 2010 VA examination.  At that time, clinical findings showed the Veteran showed significant impairment in abstract reasoning, word fluency, and delayed recall consistent with early dementia.  These findings allowed for the assignment of a 30 percent disability rating under Diagnostic Code 8009-9312.  

Accordingly, because the record does not contain a claim for increase prior to June 4, 2010 and because it was not objectively shown that a 30 percent disability rating was warranted for the Veteran's status post CVA with cognitive decline prior to July 2010, there is no basis in the record for awarding an earlier effective date for the Veteran's service-connected status post CVA with cognitive decline than June 4, 2010.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by it.  38 U.S.C. § 5110 (a) (2012); 38 C.F.R. § 3.400(o) (2017) (the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later).




ORDER

An effective date prior to June 4, 2010, for the assignment of a separate 30 percent disability rating for status post CVA with cognitive decline is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


